DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10, 12-13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over RAZ et al., Pub. No.: US 20190002128 A1 in view of Bosworth, Pub. No.: US 20190202554 A1.

Regarding claim 1, RAZ et al. discloses a system for anchoring unmanned aerial vehicles to surfaces, the system comprising ([0036] “an unmanned aerial vehicle (UAV) ground station and, more particularly, but not exclusively, to anchoring a UAV to a ground station when landed.”): 
a landing pad configured to be installed on an agricultural machine, the landing pad defining a landing surface ([0037] “there is provided a ground station for a UAV which includes a landing surface and pushers (for example horizontal pushing rods) that anchors the UAV when landed.”); and 
an unmanned aerial vehicle (UAV) configured to land on the landing surface and a top surface of a field across which the agricultural machine is traveling, the UAV including a body and a plurality of legs coupled to the body, the plurality of legs configured to support the body relative to the landing surface or the top surface of the field when the UAV is in a landed position([0050] UAV 200 may include an aircraft that may be piloted autonomously or remotely by a control system. For example, a “drone” is a UAV that may be used for multiple purposes or applications (e.g., military, agriculture, surveillance, etc.). UAV 200 may include onboard computers that control the autonomous flight of the UAV. UAV 200 may include, for example, a main body, one or more rotors coupled to the main body (for example four rotors in a quadcopter UAV), a landing base and/or leg(s) coupled to the main body,...”), 
RAZ et al. is not explicit on “an anchoring device configured to engage soil within the field to anchor the UAV to the field when the UAV has landed on the top surface of the field,”, however Bosworth, US20190202554A1, teaches GROUND MANIPULATION SYSTEM AND METHOD FOR FIXING AN AIRCRAFT and discloses, 

    PNG
    media_image1.png
    308
    455
    media_image1.png
    Greyscale
the UAV further including an anchoring device configured to engage soil within the field to anchor the UAV to the field when the UAV has landed on the top surface of the field, wherein the anchoring device is further configured to engage the landing pad to anchor the UAV to the landing surface when the UAV has landed on the landing pad ([0110] With reference to FIGS. 8a through 8d, a UAV 800 may be configured to drop, or propel, an anchor 802 into the ground surface 506. The anchor 802 may be, for example, a sharp  weight to be dropped from a predetermined height such that it penetrates and lodges into the ground surface 506. In certain aspects, the anchor 802 may be propelled to the ground surface 506 using, for example, a spring or an explosive to propel the anchor 802 toward the ground surface 506. As illustrated, the anchor 802 may be coupled to a winch 608 positioned on the UAV 800 via a lead line 604 (e.g., a rope, cable, wire, cord, line, string, twine, etc.). Once the anchor 802 has become lodged in the ground surface 506, the winch 608 may be activated to winch the lead line 604 as the UAV 800 land at (e.g., on top of) the anchor 802. The winch 608 also serves to navigate the UAV 800 to the ground surface 506. To ensure that the UAV 800 is securely fixed to the ground surface 506, the winch 608 may be driven until the portion of the lead line 604 between the airframe 102 and the ground surface 506 is taught. To release the anchor 802, an actuator may be actuated to decouple the anchor 802 (or lead line 604). In another example, the winch 608 may be overdriven until the UAV 800 breaks free from the anchor 802 (e.g., via a frangible link in the lead line 604 or at the coupling to the anchor 802). The anchor approach is well-suited for ground surfaces 506 that are semi-solid, such as dirt, sand, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bosworth with the system disclosed by RAZ et al. in order to provide aircraft and landing gear systems configured to fix an aircraft to the ground to perform, for example, ground manipulation. For example, an aircraft with an arm and end-effector may be fixed a ground surface to facilitate ground-based robotic manipulation tasks (see Abstract & para.[0004]-[0005]).

Regarding claims 2-4 & 16-17 , RAZ et al. discloses the system of claim 1 & the method of claim 12, 
(claims 2 & 16) wherein the anchoring device comprises an auger configured to rotationally engage the soil within the field and the landing pad,
(claim 3) wherein the anchoring device comprises an actuator configured to rotationally drive the auger,
(claim 17) wherein controlling the operation of the anchoring device comprises controlling, with the computing system, the operation of an actuator to rotationally drive the auger.
(claim 4) wherein each leg of the plurality of legs comprises a proximal end coupled to the body and a distal end, the anchoring device comprising a plurality of anchoring devices, each anchoring device of the plurality of anchoring devices being installed on the distal end of one leg of the plurality of legs.
([0065] Optionally, pushers 120 include two L shaped pushers which are opposite to one another and are diagonally pushed toward one another and toward center 112. Optionally, pushers 120 include two W shaped pushers which are parallel to one another. Optionally, pushers 120 include multiple elements which are simultaneously pushed from perimeter 111 toward center 112 in a shutter-like mechanism, for example in a spiral motion. & [0066] Ground station 100 also includes at least one electro-mechanical connector 140 attached to one of pushers 120, for example pusher 121, mechanically adapted to be electrically connected to a compatible electro-mechanical connector 210 of UAV 200. & [0067] Then, as shown at 303, electro-mechanical connector 140 is mechanically and electrically connected to compatible electro-mechanical connector 210. When pusher 121 is moved toward center 112, electro-mechanical connector 140 is moving toward compatible electro-mechanical connector 210. When pushers 120 are holding UAV 200, electro-mechanical connector 140 is connected to compatible electro-mechanical connector 210, so UAV 200 is electronically communicating and electrically charging via electro-mechanical connector 140.).

Regarding claims 6 & 19, RAZ et al. discloses the system of claim 5 & the method of claim 18, wherein the anchoring device comprises an actuator configured to move the arcuate member between a first position at which the arcuate member engages the soil within the field or the landing pad and a second position at which the arcuate member is disengaged from the soil within the field and the landing pad ([0059] When UAV 200 is landed on landing surface 110, linear actuators 130 move pushers 120 from perimeter 111 toward center 112, until UAV 200 is held by pushers 120. Pushers 120 may be moved sequentially, for example when each pair of pushing rods is moved separately. Pushers 120 may also be moved simultaneously, for example when all pushers are identical. Pushers 120 are moved horizontally and are pushing UAV 200 into center 112 (when UAV 200 did not land exactly in center 112). & [0062] Moving linear actuators 130 may be done, for example, by a mechanism located beneath landing surface 110.& [0063] “Each of timing belts 161 and 162 move one pair of horizontally disposed opposing pushers simultaneously and symmetrically via linear actuators 130. Timing belt 161 moves pushers 121 and 122 and timing belt 162 moves pushers 123 and 124. The mechanism may also include linear guides 180 to maintain linear motion of pushers 120.).

Regarding claims 10 & 13, RAZ et al. discloses the system of claim 1 & the method of claim 12, further comprising: 
(claim 10) a computing system configured to control the operation of the UAV, the UAV further comprising a sensor communicatively coupled to the computing system, the sensor configured to capture data indicative of a field characteristic of the field,
(claim 13) after the UAV is anchored to the field, receiving, with the computing system, sensor data indicative of a field characteristic of the field.
([0057] First, as shown at 301, a landing event related to UAV 200 is detected by a landing detection controller. The detection may be done, for example, by wireless communication between UAV 200 and ground station 100.... The detection may also be done, for example, by sensors such as camera(s), touch sensors, accelerometer, motion detector and/or any other sensor. & [0064] Optionally, the motion of linear actuators 130 is paused when UAV 200 is stationary and held by pushers 120. This may be detected by sensors, such as camera(s), motions sensor(s), pressure sensor(s) attached to pushers 120 and/or any other detection method. For example, a global encoder is used to measure the distance between the pushers as they get close to each other, and instruct linear actuators 130 to stop at a predefined distance between pushers 120. Optionally, pressure is continuously applied by pushers 120 on UAV 200 to prevent UAV 200 from moving.).

Regarding claim 12, RAZ et al. discloses a method for anchoring unmanned aerial vehicles to surfaces ([0036] “an unmanned aerial vehicle (UAV) ground station and, more particularly, but not exclusively, to anchoring a UAV to a ground station when landed.”):, the method comprising: 
controlling, with a computing system comprising one or more computing devices ([0050] UAV 200 may include an aircraft that may be piloted autonomously or remotely by a control system. For example, a “drone” is a UAV that may be used for multiple purposes or applications (e.g., military, agriculture, surveillance, etc.). UAV 200 may include onboard computers that control the autonomous flight of the UAV”), 
an operation of an anchoring device of a UAV such that the anchoring device disengages a landing pad on which the UAV has landed to unanchor the UAV from a landing surface of the landing pad ([0037] “When a landing event is detected by a landing detection controller” & [0039] The ground station may also include an enclosure which may be opened and closed by the landing detection controller to allow the UAV to land on the landing surface and protect it when not in use. & [0047] “to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer,”.& [0048] “The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods and computer program products according to various embodiments of the present invention.”); 
controlling, with the computing system, an operation of a propulsion system of the UAV such that the UAV is flown relative to a field and landed at a data collection point within the field ([0050] UAV 200 may include an aircraft that may be piloted autonomously or remotely by a control system. For example, a “drone” is a UAV that may be used for multiple purposes or applications (e.g., military, agriculture, surveillance, etc.). UAV 200 may include onboard computers that control the autonomous flight of the UAV. .., various sensors or receivers and/or any other component. UAV 200 may also include a computing device comprising a processing unit including programmed instructions that allow the UAV to takeoff, fly, and/or land autonomously.); and
controlling, with the computing system, the operation of the anchoring device such that the anchoring device engages soil within the field to anchor the UAV to the field when the UAV has landed on the top surface of the field (([0037] “there is provided a ground station for a UAV which includes a landing surface and pushers (for example horizontal pushing rods) that anchors the UAV when landed.”) & [0050] “a computing device comprising a processing unit including programmed instructions that allow the UAV to takeoff, fly, and/or land autonomously.”).& [0077] “landing surface 110 (or part thereof) is rotating to correct the orientation of UAV 200 so electro-mechanical connector 140 is aligned ... by the landing detection controller “ & [0080] Optionally, the landing detection controller instructs the enclosure to automatically move into an open position when a landing event is anticipated, and/or move into a closed position when a landing event is detected.).

Regarding claim 15, RAZ et al. discloses the method of claim 13, further comprising:
controlling, with the computing system, the operation of the anchoring device such that the anchoring device disengages the soil within the field to unanchor the UAV from the field ([0037] “When a landing event is detected by a landing detection controller” & [0039] The ground station may also include an enclosure which may be opened and closed by the landing detection controller to allow the UAV to land on the landing surface and protect it when not in use. & [0047] “to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer,”.& [0048] “The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods and computer program products according to various embodiments of the present invention.”);
controlling, with the computing system, the operation of the propulsion system such that the UAV is flown relative to the field and landed on the landing surface of the landing pad; and controlling, with the computing system, the operation of the anchoring device such that the anchoring device engages landing pad to anchor the UAV to the landing surface after the UAV has landed on the landing pad ([0084] “The electronic power switching mechanism transfers the connection of the UAV's power source (such as a battery) from the UAV's components to compatible electro-mechanical connector 210 for charging. This may be controlled by the UAV's power distribution board (PDB). ... When withdraw of pushers 120 is detected, the PDB disconnects the battery from compatible electro-mechanical connector 210 and reconnects it to the main power rails.).& [0051] Ground station 100 includes a landing surface 110 having a perimeter 111 and a center 112, from which UAV 200 may takeoff, land and/or be stored until its next flight.)

Claims 5-7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over RAZ et al., Pub. No.: US 20190002128 A1 in view of Bosworth, Pub. No.: US 20190202554 A1, further in view of WILLIAMSON, Pub. No.: US20210087768A1.

Regarding claims 5, 7 & 18, RAZ et al. discloses the system of claim 1 & the method of claim 12.
RAZ et al. is not explicit on “an arcuate member to engage the soil” & “arcuate member extends between a proximal end and a distal end”, however WILLIAMSON, US20210087768A1, teaches A Pile and discloses, 
(claims 5 & 18) wherein the anchoring device comprises an arcuate member configured to engage the soil within the field and the landing pad ( [0061] “Further, each plate 210, 220 has a leading portion 212, 222 which contacts the earth as the anchoring portion 200 (and pile 10) is rotated during insertion of the pile 10 into the ground. The leading portions 212, 222 engage with and break the earth/soil as the pile is screwed into the ground.” 
(claim 7) wherein the arcuate member extends between a proximal end coupled to the body of the UAV and a distal end, the distal end defining a tip configured to penetrate the top surface of the field ([0060] “Each plate 210, 220 has an arcuate distal edge 211, 221 which is substantially equidistant (i.e. a constant distance) from the outer surface 110 of the elongate member 100, such that each of the distal edges 211, 221 forms an arc with a specific radius about the longitudinal axis 12 of the elongate member 100.”& [0061] Further, each plate 210, 220 has a leading portion 212, 222 which contacts the earth as the anchoring portion 200 (and pile 10) is rotated during insertion of the pile 10 into the ground. The leading portions 212, 222 engage with and break the earth/soil as the pile is screwed into the ground. ..., terminating in a ground engaging point (corner) 214, 224 distal from the outer surface 110 of the elongate member 100. Each leading portion 212, 222 also includes a lower portion 215, 225 of the arcuate distal edges 211, 221.” & [0062] An arcuate member 230, 240 extends from each of the distal edges 211, 221 of the plates 210, 220.”). & [0066] “The connecting portion 300 includes a coupling that is configured to connect to parts thereabove. The connecting portion 300 can be used to connect the pile 10 to a rotary power head (or auger drive or the like) or to other piles to create a single extended pile comprising a number of distinct piles (or pile segments) connected to each other.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by WILLIAMSON with the system disclosed by RAZ et al. in order to provide a pile which includes an elongate member having a longitudinal axis, and an anchoring portion connected to the elongate member. The anchoring portion has a plate and also an arcuate member that is radially spaced from the elongate member. The plate has an arcuate distal edge. The arcuate member is located on the arcuate distal edge of the plate. The connecting portion may be configured to releasably connect to a machine which may be in the form of a rotary powerhead, auger drive or the like. The plate may have an arcuate distal edge (see Abstract & para.[0010], [0015], [0020]).

Claims 8-9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over RAZ et al., Pub. No.: US 20190002128 A1 in view of Bosworth, Pub. No.: US 20190202554 A1, further in view of EGGERS et al., Pub. No.: US20180340377A1.

Regarding claims 8-9 & 20, RAZ et al. discloses the system of claim 1 & the method of claim 12. 
RAZ et al. is not explicit on “an arcuate member to engage the soil” & “arcuate member extends between a proximal end and a distal end”, however EGGERS et al., US20180340377A1, teaches SOPHISTICATED CONTOUR FOR DOWNHOLE TOOLS and discloses, 
(claims 8 & 20) wherein the landing pad defines a cavity configured to receive a portion of the anchoring device.
(claim 9) wherein a portion of the landing pad defining the cavity is magnetic
([0075] The magnetic ring 422 of the position marker 420 creates an easily detected magnetic field that can be detected and/or interact with components or features of the liner or the running tool, depending on the particular configuration. Further, advantageously, position marker 420 as shown in FIGS. 7A-7B (e.g., magnetic rings 422) can make the orientation of the running tool 402 in and relative to a liner irrelevant in detection of a signal. Accordingly, detection of the location of a liner anchor cavity can be easily achieved, e.g., by another magnetic component located on the liner. Detection can be achieved, in part, by processing carried out on an electronics module, and such detection can be communicated to the surface. Once the detection is communicated to the surface that a magnetic marker is detected, it may be desirable to position the running tool 402 with precision so that extension of the anchors of the first and/or second anchor modules engage within respective liner anchor cavities”.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by EGGERS with the system disclosed by RAZ et al. in order to provide a well tool with an anchor assembly. The anchor assembly includes at least one anchor positioned on the first component that is received by at least one profile formed on an inner surface defining the passage of the second component.. A related method includes the steps of forming at least one profile in the second component, the at least one profile including a ramped section; disposing at least one anchor in the first component; and lowering the first component relative to the second component until the first anchor and the first profile align the first component and the second component in a predetermined relative alignment (see Abstract & para.[0003]-[0004]).

Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over RAZ et al., Pub. No.: US 20190002128 A1 in view of Bosworth, Pub. No.: US 20190202554 A1, further in view of Nahuel-Andrejuk et al., Pub. No.: US 20200255140 A1.

Regarding claims 11&14, RAZ et al. discloses the system of claim1 & the method of claim12,
RAZ et al. is not explicit on “soil sampling device”, however Nahuel-Andrejuk et al., US 20200255140 A1	teaches METHODS FOR ACQUIRING FIELD CONDITION DATA and discloses, 
(claim 11) wherein the UAV further includes a soil sampling device configured to obtain a sample of the soil present within the field,
(claim 14) after the UAV is anchored to the field, controlling, with the computing system, an operation of a soil sampling device such that the soil sampling device obtains a sample of the soil present within the field.
([0031] “the UAV may be equipped with a soil sampling device or apparatus, such as soil core sampling device and/or the like. In such embodiments, the soil sampling device may be used to acquire a soil sample from the field while the UAV is in a landed condition.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nahuel-Andrejuk et al. with the system disclosed by RAZ et al. in order to provide systems and a methods for acquiring agricultural data using a UAV includes capturing field condition data associated with the field using a sensing device supported by the UAV. The field condition data is captured by the sensing device while the UAV is maintained in a landed condition at the data collection point (see Abstract & para.[0010], [0015], [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall, III; Arthur D.	US 4015366 A	Highly automated agricultural production system
Mc Gettrick, John M.	US 20050178172 A1	Secure, detachably anchored lock systems
Ardern; Fergus Jonathan	US 20120036797 A1	ANCHORING DEVICE
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                        


/DONALD J WALLACE/Primary Examiner, Art Unit 3665